06/15/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0155



                              No. DA 20-0155


IN THE MATTER OF:

C.L.,

            A Youth.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 20, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 15 2020